Citation Nr: 0429946	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant had a period of active duty for training which 
extended from January 1970 to May 1970.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision the Department of Veterans 
Affairs (VA) Regional office in Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  The appellant has a current diagnosis of diabetes 
mellitus.

2.  The service medical records do not reveal any complaints 
of any symptoms, or any diagnosis, of diabetes mellitus 
during the appellant's period of active duty for training.

3.  There is no competent medical evidence linking the 
appellant's diabetes mellitus to his active duty for 
training.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, the RO provided the 
appellant the required notice with respect to the issue on 
appeal in a letter dated August 2002.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's.  Although the appellant was not 
examined for the purpose of addressing his claim of service 
connection, none was required.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the appellant suffered an event, injury 
or disease in service, and (3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In the instant case, 
these elements have not been met.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

VA did not specifically ask for all evidence in the 
appellant's possession.  The appellant, however, has not 
indicated any additional evidence which needs to be obtained 
thus stating sub silentio that he neither has nor knows of 
any further pertinent evidence.  Hence, no evidence has been 
lost to the record, and there is no failure to assist the 
appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Service Connection

As an initial matter the Board notes that a "veteran" is a 
person who served in active military, naval, or air service.  
See 38 U.S.C.A. § 101(2).  Pursuant to 38 U.S.C.A. § 101(24), 
active military, naval, or air service' includes active duty; 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty; and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty including myocardial infarction, 
cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. 
§ 101(24).  

In the present case, the appellant's discharge papers, DD 
214, reveal that he had a period of active duty for training 
for approximately 4 months which extended from January 1970 
to May 1970.  As service connection has not been granted for 
any disability, the appellant is not a "veteran" within the 
meaning of the controlling statute.  38 U.S.C.A. §§ 101 (2), 
(21), (24).

The appellant claims entitlement to service connection for 
diabetes mellitus.  He contends that he experienced symptoms 
of diabetes mellitus during his four-month period of active 
duty for training from January to May 1970.  Specifically, he 
states that he experienced circulation problems in his feet 
which were so painful that he couldn't stand or walk.  He 
also avers that he was diagnosed with diabetes mellitus 
shortly after this period of active duty for training.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted on a "presumptive" 
basis.  Diabetes mellitus may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, as the appellant is not a "veteran" for 
the purposes of this decision, this "presumptive" basis is 
not for application in this case.

The statements which the appellant has offered with respect 
to his claim for service connection for diabetes mellitus 
have changed with respect to the time of the manifestation of 
his claimed symptoms of diabetes mellitus.  In July 2002, the 
appellant submitted his claim of service connection on a VA 
form 21-526.  He stated in a narrative in this claim that in 
"February 1970 while I was in basic training at Ft. Knox, KY 
I was unable to get out of bed because I was unable to stand 
up.  My feet would not support my body weight.  The doctor's 
[sic] could not determine what my problem was.  The lack of 
circulation in my feet caused this problem."  However, in 
his December 2002 notice of disagreement the appellant 
indicated that he experienced his first problems with his 
feet in "summer of 1970 [when] my unit was activated for our 
annual two week drill to build bridges in northern Ohio."  
Finally, in a March 2003 statement, the appellant indicated 
that he was unable to walk due to foot pain which first 
manifested when his unit was "assisting with flood control 
in up-state Ohio."

The appellant's service medical records contain entrance and 
separation examination reports and treatment records which 
span his four-month period of active duty for training.  
There is no indication in any of the service medical records 
that the appellant had any complaints of foot symptoms during 
service, and no diagnosis of diabetes mellitus during 
service.  There is also no indication that that the appellant 
was diagnosed with diabetes mellitus during service.  On the 
April 1970 separation examination report, the appellant's 
feet were evaluated as "normal," with no abnormalities 
noted by the examining physician.  On the accompanying report 
of medical history, the appellant indicated that he did not 
have any history of foot trouble.  

The appellant claims that he was diagnosed with diabetes 
mellitus in 1970, which would be within a year after he 
separated from his active duty for training in May 1970.  
However, the RO has requested the medical evidence from the 
physician indicted and he responded that he was retired from 
practice and did not have any records.  The physician simply 
indicated that he had treated the appellant for diabetes 
mellitus for "many years."  The RO has obtained a large 
volume of private medical evidence dating from 1989 to 
present.  This evidence reveals that the appellant has been 
diagnosed with diabetes mellitus since at least 1989. 

The preponderance of the evidence is against the appellant's 
claim.  The evidence of record clearly shows that the 
appellant has a current disability; he is diagnosed with 
diabetes mellitus.  However, there is no evidence of record 
documenting the appellant's claimed symptoms of circulatory 
foot pain in 1970 during his period of active duty for 
training.  

The appellant is competent to testify that he experienced 
foot pain during active duty for training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, even 
accepting that he had the foot symptoms as described, there 
is no medical evidence which indicates that those foot 
symptoms were early symptoms of his diabetes mellitus and no 
medical evidence linking his current diabetes mellitus to the 
claimed foot symptoms or to the period of active duty for 
training.  As such, the claim for service connection must be 
denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



